Citation Nr: 1614797	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-42 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for Bell's palsy.  

2.  Entitlement to service connection for bilateral pes planus.  

3.  Entitlement to service connection for hemorrhoids.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for vertigo.  

6.  Entitlement to service connection for a bilateral knee disorder.  

7.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, claustrophobia, stress, sleep disorder, and weight gain.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to October 1992, with subsequent periods of ACDUTRA and INACDUTRA in the Army National Guard until July 2005.  

These matters come before the Board of Veterans' Appeals (Board) from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The appeal was previously remanded by the Board in August 2013.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

Although the issues on appeal originally included entitlement to service connection for hysterectomy with bilateral oophorectomy and adhesiolysis, a low back disorder, a sinus disorder, bilateral heel spurs, and residuals of a right ankle ganglion cyst removal, the Board notes that these claims were subsequently fully granted within an October 2014 decision of the Appeals Management Center (AMC); therefore, they are no longer before the Board in appellate status and need not be addressed herein.  

The issue of entitlement to service connection for vertigo is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's Bell's palsy did not have onset during active service, may not be presumed to be due to active service, and is not otherwise etiologically related to active service.  

2.  The Veteran's pes planus preexisted active service and was aggravated beyond the natural progress of the disease by active service.  

3.  The Veteran's hemorrhoids did not have onset during active service and are not otherwise etiologically related to active service.  

4.  Resolving reasonable doubt in favor of the Veteran, her tinnitus is related to active service.  

5.  The Veteran's bilateral knee disorder did not have onset during active service, did not manifest to a compensable degree within one year of discharge from active service, and is not otherwise etiologically related to active service.  

6.  Resolving reasonable doubt in favor of the Veteran, an acquired psychiatric disorder, to include depression, claustrophobia, stress, sleep disorder, and weight gain, is etiologically related to her active service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for Bell's palsy have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for service aggravation for bilateral pes planus have been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2015).  

3.  The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

5.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

6.  The criteria for service connection for an acquired psychiatric disorder, to include depression, claustrophobia, stress, sleep disorder, and weight gain, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran received proper notice regarding her service connection claims on appeal in June 2006, May 2007, and August 2013.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay statements; and all such records have been associated with the claims file.  

In accordance with the August 2013 Board remand directives, the AMC/RO obtained information about the Veteran's periods of Reserve service from the Defense Finance and Accounting Service (DFAS) and outstanding VA treatment records from the St. Louis VA Medical Center (VAMC).  VA also requested treatment records from the Jesse Brown VAMC in Chicago, Illinois; however, a December 2014 response from the facility reported there were no records responsive to VA's request.  Additionally, in August 2014, VA afforded the Veteran VA examinations regarding his claimed pes planus, bilateral knee, tinnitus, vertigo, and acquired psychiatric disabilities.  In September 2014, VA obtained addendum opinions concerning the Veteran's claimed pes planus, bilateral knee, tinnitus, vertigo, and acquired psychiatric disabilities.  When read together and considered as a whole, especially in light of the substantial compliance with prior Board remand directives, the examinations and resulting opinions are adequate to adjudicate the Veteran's claims discussed herein.  The resulting opinions were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant statutes, regulations, and rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Given the above development, the Board finds there has been substantial compliance with the August 2013 Board remand directives, such that further remand is not required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

The Veteran has not been afforded a VA examination in connection with his claims of entitlement to service connection for Bell's palsy and hemorrhoids.  However, VA does not have the duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Indeed, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed further below, a review of the record does not reveal evidence establishing that Bell's palsy or hemorrhoids first manifested during active service or that they have been continuous therefrom.  Moreover, with respect to the third factor above regarding a relationship of a current disability to service, the United States Court of Appeals for Veterans Claims has held that the types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters, 601 F.3d 1274 (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  

The record in this case is negative for any indication, other than the Veteran's own lay assertions, that her Bell's palsy and hemorrhoids are associated with her active service.  Indeed, conclusory generalized statements regarding the nexus between a disability and service are not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters, supra at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  Consequently, VA examinations regarding her claims of entitlement to service connection for Bell's palsy and hemorrhoids are not warranted.  38 C.F.R. § 3.159(c)(4).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claims on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

Neither the Veteran nor her representative has identified any additional evidence regarding her claims on appeal.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  

II.  Service Connection/Service Aggravation - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Active military, naval, or air service also includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  Likewise, active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Thus, service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110.  

For certain chronic disorders, including arthritis and organic diseases of the nervous system, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111 (West 2014).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b) (2015); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

If a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  

Under 38 U.S.C.A. § 1153, the burden falls on the veteran to establish aggravation of the preexisting disorder.  Id.; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe, 7 Vet. App. at 246.  If the presumption of aggravation arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Id.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.A.  Service Connection - Bell 's palsy

The Veteran claims entitlement to service connection for Bell's palsy which occurred in May 1993 following the birth of her child.  

Service treatment records do not document any complaints, diagnosis, or treatment of Bell's palsy.  An October 1991 physical examination and report of medical history at service enlistment do not document any diagnosis or symptoms of Bell's palsy.  Similarly, her October 1992 separation examination and report of medical history do not document any related diagnosis or symptoms.  A subsequent report of medical history upon periodic examination in March 1996 documents that the Veteran was 98 percent back to normal following her May 1993 diagnosis of Bell's palsy.  

Private treatment records from May 1993 document that the Veteran was diagnosed with Bell's palsy following the birth of her child.  The physician noted that the slow progression and persistence of pain was somewhat atypical, and there was a need to rule out structural neurologic or ENT causes.  A June 1993 MRI showed diffuse enhancement along the left seventh cranial nerve which was most consistent with facial nerve neuritis.  In October 1994, the Veteran's residual left facial palsy was noted to have 80 percent recovery and no identified cause.  In December 1994, the Veteran reported some residual Bell's palsy and the physician noted that no etiology could be found other than it was diagnosed as probably being viral in origin.  Subsequent private treatment records from November 2000 document the Veteran's history of left Bell's palsy of the seventh cranial nerve.  

Likewise, VA treatment records from November 2007 document the Veteran's ongoing problem list, including Bell's palsy.  In July 2008, the Veteran was noted to have residual and unchanged Bell's palsy.  In May 2009, VA treatment records document the Veteran's request for a Lyme disease test, as she believed her Bell's palsy was caused by Lyme disease during her active service.  

In October 2008, the Veteran reported her Bell's palsy in May 1993 was caused by stress during and following her military service.  

After full consideration of the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for Bell's palsy.  

Initially, the Board notes that although bulbar palsy is considered a chronic disease under 38 C.F.R. § 3.309(a), Bell's palsy is not.  See Dorland's Illustrated Medical Dictionary 912, 1365-66 (32nd ed. 2012) (Bell's palsy, defined as: "unilateral facial paralysis of sudden onset, due to lesion of the facial nerve and resulting in characteristic distortion of the face." Compare to Progressive Bulbar Palsy, defined as: "progressive paralysis and atrophy of the muscles of the lips, tongue, mouth, pharynx, and larynx due to lesions of the motor nuclei of the lower brainstem.  It is a chronic, generally fatal disease with onset usually in late adulthood.").  As such, although Bell's palsy was diagnosed within one year of the Veteran's separation from active service, service connection is not warranted under the presumptive provisions for chronic diseases.  38 U.S.C.A. §§ 1112; 38 C.F.R. § 3.309(a).  

Additionally, post-service treatment records do not document probative evidence of a nexus between the Veteran's Bell's palsy and active service.  Private treatment records document MRI evidence of facial nerve neuritis, with no identified cause or etiology, although it was noted the condition was probably viral in origin.  VA treatment records document the Veteran's residual Bell's palsy, but do not contain evidence which associates the Veteran's condition with her active service.  

The Board has also considered the Veteran's lay statements, which are probative insofar as they report symptomatology capable of lay observation.  See Layno, 6 Vet. App. 465.  However, to the extent that the Veteran attempts to provide a nexus between her Bell's palsy and active service, to include Lyme disease and stress incurred therein, such statements are afforded little probative value, given the complex nature of a medical condition such as Bell's palsy and the Veteran's lack of related expert medical knowledge.  See Jandreau, 492 F.3d at 1376-77.  

In conclusion, the Board finds that preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for Bell's palsy.  As the preponderance of the probative evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  

II.B.  Service Aggravation - Bilateral Pes Planus

The Veteran also claims entitlement to service connection for bilateral pes planus.  

Initially, the Board notes that the Veteran's bilateral pes planus preexisted her active service, as mild pes planus was clearly noted on her October 1991 enlistment examination.  As such, the Veteran may be entitled to compensation if her preexisting bilateral pes planus was aggravated by active service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  

Following her October 1991 enlistment examination, service treatment records do not document any complaints or treatment for pes planus.  The Veteran's October 1992 physical examination and report of medical history do not document any related symptoms upon service discharge.  A July 1999 periodic examination again noted pes planus, without any report of related symptoms in a concurrent report of medical history.  

Post-service VA treatment records from July 2007 document the Veteran's complaint of intermittent pain in her feet.  

Private treatment records from January 2008 document that her pes planus resulted in tenderness along her medial arches.  In February 2008, a private physician could not rule out bilateral tarsal tunnel syndrome as a cause of her reported foot pain.  

In October 2008, the Veteran reported that her flat feet resulted from wearing military boots during active service and that the condition caused continuous pain.  

Private treatment records from January 2009 document a diagnosis of bilateral tarsal tunnel syndrome due to over pronation of the feet.  

In September 2013, the Veteran reported her use of custom orthotics and shoe inserts for her diagnosed pes planus.  

The Veteran was afforded a VA foot examination in August 2014.  The Veteran reported pain in both feet which began in 1992; she denied any trouble before active service.  Following a physical examination, the VA examiner diagnosed bilateral pes planus.  The next month, in September 2014, VA obtained a medical opinion regarding the Veteran's diagnosed pes planus.  Notably, following a review of the claims file and the August 2014 VA examination, a VA examiner opined that the Veteran's separately diagnosed bilateral heel disorder (for which she has previously been granted service connection) was aggravated by active service, beginning with baseline asymptomatic flat feet which permanently worsened to become painful flat feet, caused by gradual elongation of the plantar fascial tendon pulling from its origin, the medial process of the calcaneal tuberosity, which resulted in plantar fasciitis, calcaneal periostitis, and eventual formation of bilateral heel spurs.  The examiner further supported his opinion by reference to a related medical text.  

As such, after review of the evidence of record, and resolving any reasonable doubt in favor of the Veteran, the Board finds that her pes planus has been aggravated by her active service.  

Significantly, the Veteran is already service-connected for bilateral heel spurs, rated as 10 percent disabling effective November 24, 2008.  However, the extent of aggravation is a rating consideration for the RO, see generally 38 C.F.R. § 4.22, and applicable case law instructs that if the degree of impairment from disease attributable to service-connected versus nonservice-connected disease cannot be medically ascertained, VA must consider the whole of the impairment as service connected.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, service aggravation for pes planus is warranted, although the RO must take care to avoid pyramiding when evaluating the symptomatology resulting from the Veteran's pes planus and her previously service-connected bilateral heel spurs.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

II.C.  Service Connection - Hemorrhoids  

The Veteran also claims entitlement to service connection for hemorrhoids.  

Service treatment records do not document any complaints, diagnosis, or treatment of hemorrhoids.  Physical examinations at service enlistment in October 1991 and at service discharge in October 1992 document normal clinical evaluations of the rectum and anus, and the Veteran specifically denied piles or rectal disease within concurrent reports of medical history.  

Post-service private treatment records from September 1999 document the Veteran's report of hemorrhoids.  

In an October 2008 statement, the Veteran stated that hemorrhoids had been misdiagnosed; she reported that hemorrhoids had been bothering her sporadically throughout active service and after her hysterectomy.  

VA treatment records from August 2012 document a complaint of rectal pain and a knot inside the rectum for two days; additionally, the Veteran's history of hemorrhoids was noted.  

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for hemorrhoids.  

Significantly, there is no probative evidence which relates the Veteran's hemorrhoids to her active service.  The Board has considered the Veteran's statements that her hemorrhoids began during active service and have continued since that time.  See Layno, supra.  However, such statements are less probative insofar as a nexus opinion requires complex medical knowledge.  See Jandreau, supra.  Moreover, to the extent that such statements are inconsistent with the evidence of record, they are afforded little probative value when weighed against the additional evidence of record based upon the inconsistency of the Veteran's statements regarding the onset of hemorrhoids during active service and ongoing symptoms since that time with service treatment records which document normal physical examinations and reports of medical history.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

In the absence of probative evidence which establishes that the Veteran's hemorrhoids are etiologically related to the Veteran's active service, service connection is not warranted.  As the preponderance of evidence weighs against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

II.D.  Service Connection - Tinnitus  

The Veteran next claims entitlement to service connection for tinnitus, which she states had onset during active duty, specifically after weapons training and as a result of ear infections after walking in the rain and cold, and which has continued since that time.  

Service treatment records do not document any complaints, treatment, or diagnosis of tinnitus.  Physical examinations at service enlistment in October 1991 and at service discharge in October 1992 document normal clinical evaluations of the Veteran's ears, and she did not report any relevant symptoms within concurrent reports of medical history.  

The Veteran was afforded a VA audiology examination in August 2014, at which time she reported recurrent tinnitus which started during active service.  Following the examination, the VA examiner opined that her tinnitus was at least as likely as not caused by or a result of military noise exposure, which is a known cause of tinnitus.  

In September 2014, following a review of the Veteran's claims file and the August 2014 VA examination report, an alternate VA examiner opined that the Veteran's tinnitus was less likely than not related to active service or events therein.  

Following a review of the medical and lay evidence of record, the Board finds that the evidence is at least in equipoise as to whether the tinnitus is related to her active service.  The VA opinions of record weigh both in favor and against the Veteran's claim; therefore, they are in relative equipoise.  Additionally, tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Therefore, the Veteran statements that she has experienced tinnitus during and since active service are probative evidence; moreover, the Board finds no reason to doubt her statements in this regard, despite a lack of such reports within service treatment records.  

Accordingly, the Board resolves any reasonable doubt in the Veteran's favor and finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


II.E.  Service Connection - Bilateral Knees  

The Veteran also claims entitlement to service connection for a bilateral knee disorder, which she states had onset during active duty, specifically after weapons training and as a result of ear infections after walking in the rain and cold, and which has continued since that time.  

Service treatment records document normal physical examinations at service enlistment in October 1991 and at service discharge in October 1992, and the Veteran did not report any relevant symptoms within concurrent reports of medical history.  A subsequent March 1996 periodic examination also documents a normal clinical evaluation; however, within a concurrent report of medical history, the Veteran reported swollen or painful joints and the examining physician noted that her left knee was painful after running.  A July 1999 periodic examination and medical history do not document any complaints or diagnosis of a knee condition.  

In September 2006, the Veteran reported that she developed swollen knees while on reserve duty.  Similarly, in October 2008, she reported swelling of her knees which caused her to limp.  

VA treatment records from August 2012 document the Veteran's complaint of right knee pain which started two days before, without injury.  Her condition was assessed as right knee cellulitis, which was treated with Septra.  In September 2012, the Veteran presented with arthralgias and reported that she had ongoing symptoms since her enlistment into active service in 1992.  

The Veteran was afforded a VA knee examination in August 2014.  She reported that her knee condition began in 1992 following her enlistment into active service, when both knees would swell without injury due to the running, marching, and heavy gear used.  Following a physical examination, the VA examiner diagnosed bilateral knee sprain, and bilateral shin splints which had resolved.  

In September 2014, following a review of the Veteran's claims file and the August 2014 VA examination report, an additional VA examiner opined that the Veteran's currently diagnosed bilateral knee sprain and history of bilateral shin splints, now resolved, were less likely than not related to active service or events therein.  The examiner noted that service treatment records did not document onset of any knee condition during active service.  

Following a thorough review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a bilateral knee disorder.  

Initially, the Board notes that a chronic knee disability, such as arthritis, did not manifest within one year of the Veteran's separation from active service; therefore, service connection is not warranted under the presumptive provisions for chronic diseases.  38 U.S.C.A. §§ 1112; 38 C.F.R. § 3.309(a).  

Additionally, post-service treatment records do not document probative evidence of a nexus between the Veteran's currently diagnosed bilateral knee sprain and active service.  The September 2014 VA examiner properly considered the Veteran's claims file, reported history, and the prior August 2014 VA examination, and rendered an opinion that the Veteran's currently diagnosed bilateral knee sprain was less likely than not related to active service or events therein.  The Board affords great probative value to the September 2014 VA examiner's opinion, which was rendered following a thorough review of the claims file and which is supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board has also considered the Veteran's lay statements, which are probative insofar as they report symptomatology capable of lay observation.  See Layno, supra.  However, to the extent that the Veteran attempts to provide a nexus between her currently diagnosed bilateral knee strain and active service, such statements are afforded little probative value, given the Veteran's lack of complex orthopedic expertise.  See Jandreau, supra.  Moreover, to the extent that such statements are inconsistent with the evidence of record, including service treatment records which do not document any complaints of swollen knees or related treatment, they are afforded little probative value when weighed against the additional evidence of record.  See Caluza, 7 Vet. App. at 506.  

In conclusion, the Board finds that preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a bilateral knee disorder.  As the preponderance of the probative evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

II.F.  Service Connection - Acquired Psychiatric Disorder

Finally, the Veteran claims entitlement to service connection for an acquired psychiatric disorder, which has been claimed variously as depression, claustrophobia, stress, sleep disorder, and weight gain.  

Service treatment records document a normal clinical psychiatric examination upon service enlistment in October 1991, and the Veteran did not report any related symptoms within a concurrent report of medical history.  However, an October 1992 physical examination upon service discharge documents a diagnosis of anxiety, and the Veteran reported frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort within a concurrent report of medical history.  

Post-service VA treatment records from August 2006 document a positive depression screen and note that additional assessment was required, although it was also noted that the Veteran did not meet the criteria for major depressive disorder (MDD) and had no symptoms that required additional intervention.  Additional treatment records from later that same month document that the Veteran had a history of intermittent depression since 1991.  

In September 2006, the Veteran reported that she felt mistreated and undervalued during active service, which resulted in depression.  She further stated that she had to see a chaplain for counseling due to depression, and that after separation from active service, her stress and sleep impairment turned into uncontrolled depression.  

VA treatment records from March 2007 and November 2007 document current problem lists which include a diagnosis of depression.  

In October 2008, the Veteran again reported that her depression was incurred as a result of difficult times during active service and that it continued to the present and was associated with all of her my medical conditions, including stress and a sleep disorder.  

VA treatment records from December 2008 document the Veteran's report that her depression had onset during active service when she sustained an injury to her foot that subsequently ended her military career.  

The Veteran was afforded a VA psychiatric examination in August 2014.  Following a thorough psychiatric examination, the VA examiner diagnosed moderate MDD which was not as likely as not due to active service.  In support of his negative nexus opinion, the examiner stated that there was no treatment for MDD while on active duty and that since her discharge in1992, the Veteran had multiple stressors which could better account for the etiology of her depression.  Regarding her complaints of mistreatment during active service, the examiner stated that what was asked of her while on active duty was within the parameters of the Uniform Code of Military Justice (UCMJ), and that she was fit for duty and ordered to go for physical training and field exercises.  

In September 2014, following a review of the Veteran's claims file and the August 2014 VA examination report, an additional VA examiner opined that the Veteran's MDD was at least as likely as not related to her active service.  He noted, following a review of service treatment records that the Veteran entered active service with no history of mental disorder but that upon discharge, she reported frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort; moreover, the physician's summary of defects included anxiety.  Additionally, the examiner noted that the Veteran's earliest VA treatment records included a history of depression.  

Following a review of the medical and lay evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran has an acquired psychiatric disorder, to include depression, claustrophobia, stress, sleep disorder, and weight gain, which is related to her active service.  The VA opinions of record weigh both in favor and against the Veteran's claim; therefore, they are in relative equipoise.  Additionally, the Board has afforded due probative value to the Veteran's lay statements regarding the onset and continuation of her depression and related symptoms, insofar as they are capable of lay observation.  See Layno, supra.  

Accordingly, the Board resolves any reasonable doubt in the Veteran's favor and finds that service connection for an acquired psychiatric disorder, to include depression, claustrophobia, stress, sleep disorder, and weight gain, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for Bell's palsy is denied.  

Service aggravation for bilateral pes planus is granted.  

Service connection for hemorrhoids is denied.  

Service connection for tinnitus is granted.  

Service connection for a bilateral knee disorder is denied.  

Service connection for an acquired psychiatric disorder, to include depression, claustrophobia, stress, sleep disorder, and weight gain, is granted.  





REMAND

Although the Board regrets the additional delay, a remand is required for additional development regarding the Veteran's claim of entitlement to service connection for vertigo.  Specifically, the Veteran must be afforded an adequate VA examination in order to determine whether her currently diagnosed peripheral vestibular disorder and/or benign paroxysmal positional vertigo are related to her active service.  

VA treatment records from March 2008 document the Veteran's report of occasional vertigo when she got up quickly from sitting to standing.  In July 2008, the Veteran was assessed with acute onset vertigo with nausea and vomiting two months prior; the VA physician noted that the Veteran's condition was likely peripheral vestibular vertigo considering her history of ear infections, and that it was almost resolved.  

The Veteran was afforded a VA ear conditions examination in August 2014, after which the VA examiner diagnosed peripheral vestibular disorder and benign paroxysmal positional vertigo (BPPV).  In September 2014, an alternate VA examiner noted that the Veteran had not been provided an adequate examination by an otolaryngologist or qualified ENT examiner in order confirm the diagnosis of peripheral vestibular disorder, to include performance of the Dix-Hallpike maneuver.  He stated that the most common peripheral vestibular disorder was generally agreed to be BPPV, which was diagnosed by observing the classic eye movements in association with the Dix-Hallpike maneuver, combined with a suggestive history.  He concluded that in the absence of an adequate examination, he was unable to render an opinion as to whether the Veteran's currently diagnosed peripheral vestibular disorder and BPPV were related to active service without resorting to mere speculation.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr, supra; see also Stefl, supra (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Given the above, the Board concludes that remand is warranted in order to afford the Veteran with an adequate VA examination regarding her claim of entitlement to service connection for vertigo.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion from a VA otolaryngologist or qualified ENT regarding the etiology of her claimed vertigo.  The Veteran's entire claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including an in-person examination if deemed necessary by the examiner, and all findings must be reported in detail.  

Specifically, the VA examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed peripheral vestibular disorder and benign paroxysmal positional vertigo (BPPV) had onset during active service or are otherwise etiologically related to active service.  

A complete rationale is required for all opinions rendered.  If a conclusion cannot be reached without resort to mere speculation, this must also be fully explained.  

2.  Thereafter, readjudicate the Veteran's claim of entitlement to service connection for vertigo.  If any benefit sought is not fully granted, the Veteran and her representative should be furnished with a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the matter is returned to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


